DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/22 was filed after the mailing date of the Non-Final Rejection on 3/17/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed 6/3/22 has been accepted and entered.  Accordingly, claims 1-12 have been amended.  New claim 13 has been added. 
Claims 1-13 are pending in this application. 
In view of the amendment filed, the previous rejections to claims 1-12 under 35 U.S.C. 102(a)(2) have been withdrawn. 

Response to Arguments
The applicant's arguments filed on 6/3/22 regarding claims 1 and 6-7 have been fully considered but the arguments are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 2018/0192355) and further in view of Papasakellariou (U.S. Patent Application Publication No. 2018/0019843).  

Regarding Claim 1, Kim et al. teaches A terminal (UE (FIG. 36)) comprising: a receiver that receives searchinformation about a search space corresponding to a numerology (Kim et al. teaches that an search space is a set of PDCCH candidates that a UE will monitor and that a UE-specific search space is configured for each individual UE (par [0139][0140])); a processor (processor (FIG. 36)) that determines a number of Physical Downlink Control Channel (PDCCH) 5candidates per aggregation level, based on information about the search space (Kim et al. teaches that [Table 5] illustrates PDCCH candidates monitored by a UE (par [0146]; Table 5)[NOTE: Because Table 5 includes information such as number of PDCCH candidates with CCE aggregation level L to be monitored in the SS (par [0145]), indicating such is determined to be monitored]), wherein the receiver (receiver (FIG. 36)) monitors the PDCCH candidates in the search space based on the information about the search space (Kim et al. teaches that UE monitors both the USS and the CSS to decode a PDCCH (par [0146])). 
	Although teaching that UE receives search space information. Kim et al. does not explicitly teach a receiver that receives information about a search space corresponding to a numerology.  Papasakellariou teaches such a limitation. 
	Papasakellariou is directed to carrier aggregation with variable transmission durations.  More specifically, Papaskellariou teaches that transmissions to UEs from each of the two UE categories are considered to use a same numerology such as s same SC spacing, a same OFDM duration (par [0130]).  Further, Papasakellariou teaches that the first UE attempt PDCCH decoding according to two search spaces, a first search space over the first BW and a second search space over the second BW (par [0136]).  Therefore, the search spaces that the first UE of the first category monitors is associated with numerology.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim et al. so that the search space corresponds to a numerology, as taught by Papasakellariou.  The modification would have allowed the system to provide a configuration for PDCCH transmissions on a carrier to UEs with different BW reception capabilities (see Papasakellariou, par [0130]). 

Regarding Claim 2, the combined teachings of Kim et al. and Papasakellariou teach The terminal according to claim 1, and further, the references teach wherein the number of PDCCH candidates to 10monitor per slot varies depending on the numerology  (Papasakellariou teaches that number of PDDCH candidates per slot differs (FIG. 11); UE receives PDCCH transmissions in a first BW part over a first number of symbols in a first subset of slots from a set of slots and receive PDCCH transmissions in the first BW part over the first number of symbols and in a second BW part over a second number of symbols in a second subset of slots from a set of slots (par [0140]); first slot duration corresponds to cells using a first numerology and a second slot duration can correspond to cells with a second numerology (par [0157]); same numerology includes same subcarrier (SC) spacing (par [0130]))).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim et al. so that the number of PDCCH candidates to monitor per slot varies depending on the numerology, as taught by Papasakellariou.  The modification would have allowed the system to provide a configuration for PDCCH transmissions on a carrier to UEs with different BW reception capabilities (see Papasakellariou, par [0130]). 

Regarding Claim 3, the combined teachings of Kim et al. and Papasakellariou teach The terminal according to claim 1, and further, the references teach wherein the receiver monitors PDCCH candidates in a first search space corresponding to a first numerology and PDCCH candidates in a second search space corresponding to a second numerology, in one cell at different times, respectively (Papasakellariou teaches that the UE can have a first number of PDCCH candidates for a CCE aggregation level for PDCCH transmissions in the first BW part of a cell and a second number of PDCCH candidates for the CCE aggregation level for PDCCH transmissions in the second BW part of cell (par [0136]; FIG. 10), thus within the same cell; RF receives first PDCCHs in first time-frequency resources and receiving second PDCCHs in second time-frequency resources, where the second time resources are different than first time resource (par [0082][0083]), indicating that they are monitored in different times).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim et al. so that the receiver monitors PDCCH candidates in a first search space corresponding to a first numerology and PDCCH candidates in a second search space corresponding to a second numerology, in one cell at different times, respectively, as taught by Papasakellariou.  The modification would have allowed the system to provide a configuration for PDCCH transmissions on a carrier to UEs with different BW reception capabilities (see Papasakellariou, par [0130]). 

Regarding Claim 154, the combined teachings of Kim et al. and Papasakellariou teach The terminal according to claim 1, and further, the references teach wherein the receiver monitors PDCCH candidates in a first search space corresponding to a first numerology in a first cell and PDCCH candidates in a second search space corresponding to a second numerology in a second cell, at a same time (Papasakellariou teaches that PDCCH is scheduled on different cells, but at the same slot, requiring monitoring at a same time (FIG. 12)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim et al. so that the receiver monitors PDCCH candidates in a first search space corresponding to a first numerology in a first cell and PDCCH candidates in a second search space corresponding to a second numerology in a second cell, at a same time, as taught by Papasakellariou.  The modification would have allowed the system to provide a configuration for PDCCH transmissions on a carrier to UEs with different BW reception capabilities (see Papasakellariou, par [0130]). 

Regarding Claim 5, the combined teachings of Kim et al. and Papasakellariou teach The terminal according to claim 1, and further, the references teach wherein the processor determines, based on a 20field of detected downlink control information, a numerology used for Physical Downlink Shared Channel (PDSCH) reception or Physical Uplink Shared Channel (PUSCH) transmission based on the downlink control information (Papasakellariou teaches that the UE can determine traffic type from numerology explicitly through a field in a DL DCI format (par [0241]); UE transmits un a same slot a first number of PUSCHs conveying a first traffic type (par [0241])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim et al. so that the processor determines, based on a 20field of detected downlink control information, a numerology used for Physical Downlink Shared Channel (PDSCH) reception or Physical Uplink Shared Channel (PUSCH) transmission based on the downlink control information, as taught by Papasakellariou.  The modification would have allowed the system to provide a configuration for PDCCH transmissions on a carrier to UEs with different BW reception capabilities (see Papasakellariou, par [0130]). 

Regarding Claim 6, Claim 6 is directed to a method claim and it does not teach or further define over the limitations recited in claim 1.   Therefore, claim 6 is also rejected for similar reasons set forth in claim 1.

Regarding Claim 7, Kim et al. teaches A base station (gNB (FIG. 36)) comprising: a processor (processor (FIG. 36)) that generates information about a search space corresponding to a numerology for a terminal to determine a number of Physical Downlink Control Channel (PDCCH) candidates per aggregation level (Kim et al. teaches that an search space is a set of PDCCH candidates that a UE will monitor and that a UE-specific search space is configured for each individual UE (par [0139][0140])); a processor (processor (FIG. 36); that [Table 5] illustrates PDCCH candidates monitored by a UE (par [0146]; Table 5)[NOTE: Because Table 5 includes information such as number of PDCCH candidates with CCE aggregation level L to be monitored in the SS (par [0145]), indicating such is determined to be monitored])); and 10a transmitter (transmitter (FIG. 36)) that transmits the information about the search space to the terminal (Kim et al. teaches that UE monitors both the USS and the CSS to decode a PDCCH (par [0146]), indicating gNB transmitting the configured information about search space to UE).  
Although teaching that UE receives search space information. Kim et al. does not explicitly teach a processor that generates information about a search space corresponding to a numerology for a terminal to determine a number of Physical Downlink Control Channel (PDCCH) candidates per aggregation level.  Papasakellariou teaches such a limitation. 
	Papasakellariou is directed to carrier aggregation with variable transmission durations.  More specifically, Papaskellariou teaches that transmissions to UEs from each of the two UE categories are considered to use a same numerology such as s same SC spacing, a same OFDM duration (par [0130]).  Further, Papasakellariou teaches that the first UE attempt PDCCH decoding according to two search spaces, a first search space over the first BW and a second search space over the second BW (par [0136]).  Therefore, the search spaces that the first UE of the first category monitors is associated with numerology.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim et al. so that the search space corresponds to a numerology, as taught by Papasakellariou.  The modification would have allowed the system to provide a configuration for PDCCH transmissions on a carrier to UEs with different BW reception capabilities (see Papasakellariou, par [0130]). 

Regarding Claims 8-12, Claims 8-12 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 3-5.   Therefore, claims 8-12 are also rejected for similar reasons set forth in claims 3-5.
	
Regarding Claim 13, Kim et al. teaches A system (FIG. 36) comprising: a terminal (FIG. 36) and a base (FIG. 36) station, wherein the terminal comprises: a receiver that receives information about a search space corresponding to a numerology (Kim et al. teaches that an search space is a set of PDCCH candidates that a UE will monitor and that a UE-specific search space is configured for each individual UE (par [0139][0140])); a processor (processor (FIG. 36)); and a processor of the terminal that determines a number of Physical Downlink Control Channel (PDCCH) candidates per aggregation level, based on information about the search space (Kim et al. teaches that [Table 5] illustrates PDCCH candidates monitored by a UE (par [0146]; Table 5)[NOTE: Because Table 5 includes information such as number of PDCCH candidates with CCE aggregation level L to be monitored in the SS (par [0145]), indicating such is determined to be monitored]), wherein the receiver monitors the PDCCH candidates in the search space based on the information about the search space (Kim et al. teaches that UE monitors both the USS and the CSS to decode a PDCCH (par [0146]); and the base station comprises: a processor of the base station that generates the information about the search space (Kim et al. teaches that an search space is a set of PDCCH candidates that a UE will monitor and that a UE-specific search space is configured for each individual UE (par [0139][0140])); and a transmitter that transmits the information about the search space to the terminal (Kim et al. teaches that UE monitors both the USS and the CSS to decode a PDCCH (par [0146]), indicating gNB transmitting the configured information about search space to UE).
Although teaching that UE receives search space information, Kim et al. does not explicitly teach a receiver that receives information about a search space corresponding to a numerology.  Papasakellariou teaches such a limitation. 
	Papasakellariou is directed to carrier aggregation with variable transmission durations.  More specifically, Papaskellariou teaches that transmissions to UEs from each of the two UE categories are considered to use a same numerology such as s same SC spacing, a same OFDM duration (par [0130]).  Further, Papasakellariou teaches that the first UE attempt PDCCH decoding according to two search spaces, a first search space over the first BW and a second search space over the second BW (par [0136]).  Therefore, the search spaces that the first UE of the first category monitors is associated with numerology.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim et al. so that the search space corresponds to a numerology, as taught by Papasakellariou.  The modification would have allowed the system to provide a configuration for PDCCH transmissions on a carrier to UEs with different BW reception capabilities (see Papasakellariou, par [0130]). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414